DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have overcome the 35 USC 112 rejections. Applicant’s amendments have not overcome the prior art rejections.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In the last paragraph on page 10 of Applicant’s remarks, Applicant argues that:
In reality, the '204 publication does not overcome the admitted deficiency of the '116 publication. As seen in Fig. 10, the '204 publication utilizes a network 204 that is an "image- domain deep learning denoising" network that is applied after reconstruction 194. Being image-based (as opposed to sinogram-based), that network 204 is not the claimed first network to which the reconstruction-kernel data (generated by applying initial radiation sinogram data to a second neural network before being filtered using a reconstruction kernel) is applied before being reconstructed. Thus, the '204 publication does not teach the admittedly missing claim elements of claim 1.
However, the Fu reference (‘204) is not being relied upon for teaching limitations pertaining to the first neural network. The primary, Xing, reference is relied upon for teaching limitations pertaining to the first neural network. Claim 2, which the Fu reference was applied to in this instance, did not include any limitations pertaining to the first neural network. Claim 2 stated that the second neural network is applied to the sinogram data prior to filtering with the reconstruction kernel. That is, the signogram (raw) data is input into the second neural network; subsequently, the output from the second neural network is input into the reconstruction kernel. This is taught by Figure 10: elements 190, 230, and 194 filtered back-projection with a kernel ramp filter. 

Thus, the combination of the Xing and Fu references shows that neural network filtering is performed prior to reconstruction filtering (Fu); and another neural network filtering is performed after reconstruction filtering followed by analytic reconstruction (Xing). In response to applicant's arguments against the Fu reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 11 of Applicant’s remarks, Applicant argues that: 
Furthermore, by showing that the '204 publication would utilize an 10 image-domain deep learning denoising network 204 after reconstruction, the '204 publication shows that one of ordinary skill in the art would not have combined the references as alleged because even the '204 publication did not combine them as claimed. Accordingly, the applied references, both alone and in combination, fail to teach the same subject matter.
However, the Fu reference does not need to make or teach such a combination, The Fu reference is a secondary reference that is merely used to teach limitations that are missing from the primary, Xing, reference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  See the motivation for combining provided in the rejection section below.

Regarding the official notice of claims 7, 8, 10, 11, and 16, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant’s traverse of the examiner’s assertion of official notice was inadequate because “[a] general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate” (MPEP 2144.03 C). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
second neural network to generate output sinogram from the respective input sinograms by…” (emphasis added). However, there is no subsequent recitation of the second neural network being used in this regard. One of ordinary skill in the art would now be able to construe how the second neural network factors into this process.
Claim 6 recites the limitation "the second neural network" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the third output" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Depending claims 7-11 and 16

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 12-14, and 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190035116 (Xing) in view of US 20200043204 (Fu).

As per claim 1, Xing teaches an apparatus, comprising: 
(Xing: Fig. 2: primarily 65; Fig. 1: primarily 60; paras 43, 47, 48-50) configured to 
obtain a radiation sinogram representing respective projection images at corresponding view angles, each of the projection images representing an intensity of radiation detected by a plurality of detectors (Xing: Fig. 7: s710: para 76), 
acquire a first neural network network (Xing: Fig. 7: s730: para 78: “convolutional neural network obtained by training”), 
filter, using a reconstruction kernel, the radiation sinogram to thereby generate reconstruction-kernel filtered data (Xing: Fig. 7: s720: para 77), 
apply the reconstruction-kernel filtered data to the first neural network to thereby output a filtered sinogram from the first neural network (Xing: Fig. 7: s730: para 78), and 
perform analytic reconstruction on the filtered sinogram to generate a computed tomography (CT) image (Xing: Fig. 7: s740: para 79).

Xing does not teach acquire a second neural network, and apply the radiation sinogram to the second neural network to thereby output the radiation sinogram that has been filtered using the second neural network, filter, using a reconstruction kernel, the radiation sinogram that has been filtered using the second neural network to thereby generate reconstruction-kernel filtered data.

Fu teaches acquire a second neural network, and apply the radiation sinogram to the second neural network to thereby output the radiation sinogram that has been filtered using the second neural network, filter, using a reconstruction kernel, the radiation sinogram that has been filtered using the second neural network to thereby generate reconstruction-kernel filtered data (Fu: Fig. 10: 190, 230, 194: para 71: filtered back-projection; paras 57-58: “kernel… ramp filter… standard FBP (left side) versus an IPFBP algorithm, which can be used as the first-pass reconstruction 194”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Fu into Xing since Xing suggests filtering CT projection data using a ramp filter then neural network filter before analytic reconstruction in general and Fu suggests the beneficial use of filtering CT projection data using a neural network filter then ramp filter prior to analytic reconstruction as for “denoising” (Fu: para 59) in the analogous art of CT sonogram neural network filtering and reconstruction. The teachings of Fu can be incorporated into Xing in that neural network filtering is performed prior to filtering with the ramp filter. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 3, Xing teaches the apparatus according to claim 1, wherein the circuitry is further configured to perform analytic reconstruction on the filtered sinogram by back-projecting the filtered sinogram to reconstruct the CT image (Xing: See arguments and citations offered in rejecting claim 1 above: Fig. 7: s740: para 79; also see paras 15, 60: back-projection).

As per claim 4, Xing teaches the apparatus according to claim 1, wherein the reconstruction kernel is a ramp filter (Xing: See arguments and citations offered in rejecting claim 1 above: Xing: Fig. 7: s720: para 77; also see paras 10, 66: ramp filter).

As per claim 5, Xing in view of Fu teaches the apparatus according to claim 1, wherein the circuitry is further configured to train the first neural network and the second neural network by 
(Fu: See arguments and citations offered in rejecting claim 2 above; also see Fig. 1: para 37: input, target image), 
use the first neural network and the second neural network to generate output sinogram from the respective input sinograms by 
applying a given input sinogram to the second neural network, thereby generating a first output (Fu: See arguments and citations offered in rejecting claim 2 above: Fig. 10: 230), 
filtering the reconstruction kernel to the first output, thereby generating a second output (Fu: See arguments and citations offered in rejecting claim 2 above: Fig. 10: 194 |AND| Xing: See arguments and citations offered in rejecting claim 1 above: Fig. 7: s720), and 
applying the second output to the first neural network, thereby generating a third output(Xing: See arguments and citations offered in rejecting claim 1 above: Fig. 7: s730); 
train the first neural network and the second neural network by iteratively adjusting weighting coefficients of the first neural network and weighting coefficients of the second neural network to minimize a value of a loss function, the loss function measuring a disagreement between the third output and a target sinogram that corresponds to the given input sinogram used to generate the third output (Fu: See arguments and citations offered in rejecting claim 2 above; also see Fig. 1: paras 37-38: loss function, weights, training, target image, backpropagated; para 36: “training… known initial values (e.g., input images, projection data… supervised… mathematical relationships between the initial data and desired output( s) are discerned” |AND| Xing: See arguments and citations offered in rejecting claim 1 above; also see para 56, 58, 66, 73-75, 78: primarily 56, 58: training).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Fu into Xing since Xing suggests filtering CT projection data using a ramp filter then neural 

As per claim 6, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 6.

As per claim 9, Xing in view of Fu teaches the apparatus according to claim 6, wherein the circuitry is further configured to apply the reconstruction kernel, wherein the reconstruction kernel, which applied to the input sinogram, is a same convolutional kernel as a predefined reconstruction kernel used to generate the target sinograms of the training dataset (Fu: See arguments and citations offered in rejecting claim 6 above).

As per claim 12, Xing in view of Fu teaches the apparatus according to claim 1. Xing does not teach the circuitry is further configured to apply the radiation sinogram to the first neural network, wherein the first neural network is a residual network. 

Fu teaches the circuitry is further configured to apply the radiation sinogram to the first neural network, wherein the first neural network is a residual network (Fu: para 33: residual network).



As per claim 13, Xing teaches the apparatus according to claim 1, wherein the circuitry is further configured to obtain the radiation data, wherein the radiation data is one of X-ray computed tomography (CT) data, X-ray fluoroscopy data, gamma-ray positron emission tomography (PET), and single-photon emission CT data (SPECT) (Xing: See arguments and citations offered in rejecting claim 1 above: Fig. 7: s710: para 76; also see paras 6, 19: tomography; paras 2-8, 19-21, 24, 25, 42-43, 47-52, 55, 56, 60, 61, 64, 66,75-76: primarily 43: CT; Figs. 1, 8).

As per claim 14, Xing in view of Fu teaches the apparatus according to claim 1, the circuitry is further configured to apply the radiation sinogram to the second neural network, wherein the second neural network reduces noise in the radiation sinogram that has been filtered using the second neural network (Fu: See arguments and citations offered in rejecting claim 2 above; also see Fig. 10: 230: para 59: “denoising”).

As per claim 17, Xing teaches the apparatus according to claim 1, wherein the radiation sinogram is X-ray CT projection data, and the apparatus further comprises: an X-ray source configured to emit X-rays and configured to rotate around an object; and a detector configured rotate and be opposite to the X-ray source across from the objection, the detector being further configured to receive the emitted X-rays from the X-ray source at the plurality of detector elements to generate projection data as the radiation sinogram, the projection data representing an intensity of the X-rays at the plurality of detector elements (Xing: See arguments and citations offered in rejecting claim 13 above; also see Figs. 1, 9-13; paras 43-47, 82-88).

As per claim 18, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 18.

As per claim 20, Xing teaches a non-transitory computer-readable storage medium including executable instructions, which when executed by circuitry, cause the circuitry to perform the method according to Claim 18 (Xing: See arguments and citations offered in rejecting claim 1 above; also see Fig. 2: primarily 61: paras 47-50, 91: primarily 48).

Claims 7, 8, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 20190035116 (Xing) in view of US 20200043204 (Fu) as applied to claims 1 and 6 above, and further in view of Official Notice.



One of ordinary skill in the art, prior to filing, would have recognized the advantage the ground truth would be of higher quality whereas the more prevalent input data would allow for low patient dosing. The teachings of the prior art could have been incorporated into Xing in view of Fu in that the target data is of higher dose.

As per claim 7, Xing in view of Fu and Official Notice teaches the apparatus according to claim 7, wherein the circuitry is further configured to obtain the training dataset wherein the target sinograms are acquired using as the predefined reconstruction kernel, which is applied to the high-dose sinogram, one of ramp filter, a Ram- Lak filter, a Shepp-Logan Filter, a cosine-Nx indowx ed ramp filter, a Hamming-windowed ramp filter, and a windowed ramp filter based on the scanner geometry (Xing: See arguments and citations offered in rejecting claim 4 above).

As per claim 10, Xing in view of Fu teaches the apparatus according to claim 6. Xing in view of Fu does not teach the circuitry is further configured to train the first neural network using the training dataset, wherein the input sinograms are acquired using a first configuration of an imaging scanner to obtain a first-configuration sinogram as an input sinograms. and the target sinograms are acquired using a 

One of ordinary skill in the art, prior to filing, would have recognized the advantage the ground truth would be of higher quality whereas the more prevalent input data would allow for low patient dosing. The teachings of the prior art could have been incorporated into Xing in view of Fu in that the target data is of higher dose.

As per claim 11, Xing in view of Fu teaches the apparatus according to claim 10. Xing in view of Fu does not teach the circuitry is further configured to train the first neural network using the training dataset, wherein the first configuration of the imaging scanner used to acquire the input sinograms and the second configuration of the imaging scanner used to acquire the target sinograms differ with respect to one or more settings of a radiation source of the imaging scanner. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage the ground truth would be of higher quality whereas the more prevalent input data would allow for low patient dosing. The teachings of the prior art could have been incorporated into Xing in view of Fu in that the target data is of higher dose.



One of ordinary skill in the art, prior to filing, would have recognized the advantage the ground truth would be of higher quality whereas the more prevalent input data would allow for low patient dosing. The teachings of the prior art could have been incorporated into Xing in view of Fu in that the target data is of higher dose.

As per claim 16, Xing in view of Fu teaches the apparatus according to claim 6. Xing in view of Fu does not teach the circuitry is further configured to train the neural network wherein the loss function includes a peak signal to noise ratio, a structural similarity index, and/or an lp-norm of a difference between the respective target sinograms and the filtered sinograms corresponding to the input sinograms. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of being a straightforward and readily available difference/distance metric. The teachings of the prior art could have been incorporated into Xing in view of Fu in that the loss function includes a peak signal to noise ratio, a structural similarity index, and/or an lp-norm of a difference between the respective target sinograms and the filtered sinograms corresponding to the input sinograms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662